UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) 15/F, Kennedy Town Commercial Tower, 23 Belcher’s Street, Kennedy Town, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3427 3177 (Registrant’s telephone number, including area code) 4/F, BOCG Insurance Tower, 134-136 Des Voeux Road Central, Hong Kong (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 51,644,399 shares of Common Stock, $0.01 par value, as of June 30, 2008 TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2008 and 2007 (Unaudited) 4-5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and 2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-13 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2007 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) June 30, December 31, 2008 2008 2007 ASSETS US$ (Unaudited) HK$ (Unaudited) HK$ (Audited) Current assets: Cash and cash equivalents $ 188,319 $ 1,468,888 $ 1,168,331 Restricted cash 51,282 400,000 400,000 Accounts receivable, net 491,633 3,834,735 11,711,828 Inventories 102,423 798,899 1,484,962 Deposits and other receivables 54,736 426,937 392,159 Deferred tax assets 87,633 683,534 683,534 Income tax recoverable - - - Total current assets 976,026 7,612,993 15,840,814 Plant and equipment Cost 686,142 5,351,911 7,617,219 Less: accumulated depreciation (335,807 ) (2,619,297 ) (2,203,449 ) 350,335 2,732,614 5,413,770 Intangible assets, net 680,312 5,306,434 3,718,194 TOTAL ASSETS $ 2,006,673 $ 15,652,041 $ 24,972,778 Current liabilities: Bank overdraft $ 172,708 $ 1,347,121 $ 1,208,606 Short-term bank loan - - 26,347 Accounts payable and accrued liabilities 393,831 3,071,880 9,438,388 Deferred revenue - - 76,867 Income tax payable 1,619 12,626 12,626 Total current liabilities 568,158 4,431,627 10,762,834 Long-term liabilities: Debenture payable 1,433,221 11,179,124 10,193,679 Warrants liability 28,675 223,665 1,485,261 Total long-term liabilities 1,461,896 11,402,789 11,678,940 Total liabilities 2,030,054 15,834,416 22,441,774 Minority interest in net loss of consolidated subsidiaries 5,201 40,569 75,583 Stockholders’ (deficit) equity: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 51,644,399 and 50,912,677 shares issued and outstanding 516,444 4,028,263 3,971,189 Additional paid-in capital 831,247 6,483,726 6,305,237 Accumulated deficit (1,374,006 ) (10,717,244 ) (7,819,691 ) Accumulated other comprehensive loss (2,267 ) (17,689 ) (1,314 ) Total stockholders’ (deficit) equity (28,582 ) (222,944 ) 2,455,421 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,006,673 $ 15,652,041 $ 24,972,778 See accompanying notes to consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS FOR THETHREE AND SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, 2008 2008 2007 2008 2008 2007 US$ HK$ HK$ US$ HK$ HK$ REVENUE, NET Projects Products 322,166 2,512,893 2,026,748 508,033 3,962,656 3,465,636 Services 23,834 185,903 835,500 327,384 2,553,595 1,909,570 346,000 2,698,796 2,862,248 835,417 6,516,251 5,375,206 Maintenance Services 9,078 70,804 82,805 19,932 155,468 204,609 Total revenue 355,078 2,769,600 2,945,053 855,349 6,671,719 5,579,815 COST OF REVENUE Projects Cost of products sold 477,961 3,728,098 912,474 595,424 4,644,311 1,860,697 Cost of services 17,894 139,577 214,519 237,400 1,851,721 856,324 495,855 3,867,675 1,126,993 832,824 6,496,032 2,717,021 Maintenance Cost of services 1,282 10,000 10,000 3,846 30,000 25,000 Total cost of revenue 497,137 3,877,675 1,136,993 836,670 6,526,032 2,742,021 GROSS (LOSS) PROFIT (142,059 ) (1,108,075 ) 1,808,060 18,679 145,687 2,837,794 OPERATING EXPENSES Selling, general and administrative 139,413 1,087,412 2,531,465 516,017 4,024,916 4,660,046 Stock-based compensation - - 327,181 - - 870,194 Total operating expenses 139,413 1,087,412 2,858,646 516,017 4,024,916 5,530,240 LOSS FROM OPERATIONS (281,471 ) (2,195,487 ) (1,050,586 ) (497,338 ) (3,879,229 ) (2,692,446 ) OTHER INCOME (EXPENSE): Sundry income 138,181 1,077,813 - 138,181 1,077,813 - Government grant income - - - 5,419 42,267 24,066 Interest income 35 275 34,848 85 662 35,236 Interest expense (31,148 ) (242,956 ) (429,943 ) (57,722 ) (450,231 ) (468,081 ) Gain from change in warrant liability (2,390 ) (18,642 ) - 35,404 276,151 - Total other income (expense) 104,678 816,490 (395,095 ) 121,367 946,662 (408,779 ) See accompanying notes to condensed consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (CONTINUE) FOR THETHREE AND SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, 2008 2008 2007 2008 2008 2007 US$ HK$ HK$ US$ HK$ HK$ LOSS BEFORE INCOME TAX (176,793 ) (1,378,997 ) (1,445,681 ) (375,971 ) (2,932,567 ) (3,101,225 ) Income tax benefit (expense) - - 19,156 - - 45,227 LOSS BEFORE MINORITY INTEREST (176,793 ) (1,378,997 ) (14,426,525 ) (375,971 ) (2,932,567 ) (3,055,998 ) Minority interest 2,378 18,550 19,665 4,489 35,014 51,289 NET LOSS (174,415 ) (1,360,447 ) (1,406,860 ) (371,482 ) (2,897,553 ) (3,004,709 ) Other comprehensive loss: Foreign currency translation loss - - (3,784 ) (2,099 ) (16,375 ) (7,915 ) COMPREHENSIVE LOSS (174,415 ) (1,360,447 ) (1,410,644 ) (373,581 ) (2,913,928 ) (3,012,624 ) Net loss per share - basic and diluted (0.00 ) (0.03 ) (0.03 ) (0.01 ) (0.06 ) (0.06 ) Weighted average number of shares outstanding - basic and diluted 51,644,399 51,644,399 50,000,000 51,456,343 51,456,343 50,000,000 See accompanying notes to condensed consolidated financial statements. 5 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) Six months ended June 30, 2008 2008 2007 US$ HK$ HK$ Cash flow from operating activities: Net loss (371,482 ) (2,897,553 ) (3,004,709 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation and amortization 185,454 1,446,538 853,002 Allowances for doubtful accounts (11,608 ) (90,541 ) 725,882 Minority interest in earning of subsidiaries (4,489 ) (35,014 ) (51,289 ) Stock-based compensation - - 870,194 Gain from disposal of plant and equipment (34,079 ) (265,813 ) - Amortization cost on discount of convertible debenture (35,404 ) (276,151 ) 400,210 Stock issued for service rendered, non-cash 10,389 81,037 Changes in assets and liabilities: Accounts receivable 1,021,492 7,967,634 (1,477,141 ) Inventories 87,957 686,063 (67,865 ) Deposits and other receivable (4,459 ) (34,778 ) (1,868,918 ) Deferred tax assets - - (45,227 ) Accounts payable (504,304 ) (3,933,582 ) (1,998,279 ) Deferred revenue (9,855 ) (76,867 ) (204,608 ) Net cash provided by (used for) operating activities 329,612 2,570,973 (5,868,748 ) Cash flows from investing activities: Purchase of plant and equipment (1,500 ) (11,700 ) (7,198 ) Capitalization of software development costs (301,786 ) (2,353,934 ) (641,353 ) Net cash used for investing activities (303,286 ) (2,365,634 ) (648,551 ) Cash flows from financing activities: Proceeds from short-term bank loan - - 315,000 Repayments of short-term bank loan (3,378 ) (26,347 ) (130,390 ) Proceeds from convertible debenture, net of expenses - - 9,555,000 Net increase in bank overdraft 17,758 138,515 (834,711 ) Net cash provided by financing activities 14,380 112,168 8,904,899 Foreign currency translation adjustment (2,173 ) (16,950 ) (7,915 ) NET CHANGE IN CASH AND CASH EQUIVALENTS 38,533 300,557 2,379,685 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 149,786 1,168,331 1,164,528 CASH AND CASH EQUIVALENTS, END OF PERIOD 188,319 1,468,888 3,544,213 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid 31,101 242,586 38,138 Income tax paid - - 26,071 See accompanying notes to condensed consolidated financial statements 6 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) NOTE 1 - GENERAL Titanium Group Limited (the “Company” or “TTNUF”) was incorporated as an International
